Citation Nr: 1623372	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.T.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2008, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In October 2009 and March 2011, the Board remanded the case for additional development.  

In November 2013, the Board denied service connection for degenerative disc disease of the lumbar spine.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated the November 2013 Board decision and remanded the claim to the Board for further development. 

In September 2015, the case was again remanded by the Board for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim must again be remanded to ensure compliance with VA's duty to assist.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

The Veteran asserts that his current back disability is due to an in-service accident in 1968, when a jeep that he was working on fell on him.  While he denies suffering symptoms of a back injury during service and within one year of separation from service, he contends that the in-service accident resulted in the onset of his low back disability multiple years after in-service event. 

In the March 2015 Memorandum Decision, the Court determined that additional development under the duty to assist is needed.  Specifically, VA was required to attempt to obtain records from the Monsanto Chemical Company that pertained to a 'private disability claim' filed by the Veteran.  38 U.S.C. § 5103A (b)(1); 38 C.F.R. § 3.159 (c)(1) (2015) (VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include . . . private medical care providers, [and] current or former employers).

In the September 2015 remand, the AOJ was directed to contact the Veteran for authorization to obtain any relevant records from the Monsanto Chemical Company and to invite the Veteran to submit any records in his possession related to his disability claim against Monsanto Chemical Company, as well as, any other pertinent evidence.  Accordingly, the Veteran was sent a letter in November 2015 that complied with these instructions.  

In December 2015, authorizations were received from the Veteran to obtain records from Monsanto Chemical Company and "Solutia." In January 2016, a response from Monsanto Chemical Company stated that no records were found, but that the veteran "may have files with Solutia. Please contact them."  Unfortunately, a request to obtain records from Solutia was rejected by the VA Private Medical Retrieval Center in December 2015 and no further attempts to retrieve records from Solutia were made.  The Board finds that additional attempts to obtain records from Solutia should be undertaken prior to adjudication by the Board.

While the Board finds the opinions provided by S.S., M.D. in April 2005 and July 2006 to be inadequate to resolve the issue on appeal, the Board notes that a supplemental opinion that provides a detailed rationale for the opinions provided may be beneficial to the Veteran's appeal.  Accordingly, the Veteran should be invited to submit a new opinion that discusses why the Veteran's current low back disability is at least as likely as not due to his in-service accident based upon his in-service and post-service history.    

Lastly, the Board notes that the VA opinion obtained in January 2016 regarding the etiology of the Veteran's current low back disability; however, this opinion failed to account for the competent statements of the Veteran and D.W.D. regarding the Veteran's in-service accident.  It also did not address the medical opinion provided by S.S., M.D that indicated that the Veteran's in-service injury could be "the precipitant" for subsequently developed degenerative disc disease.  Therefore, a new medical opinion should be obtained that addresses these issues. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts, to obtain any and all records from Solutia, Inc., or any appropriately identified entity that otherwise holds the medical records related to the Veteran's private disability claim with Monsanto Chemical Company.

Any attempts to obtain these records should be documented in the claims file.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Send the Veteran a letter inviting him to submit a new (or addendum) medical opinion that provides a rationale for the opinions provided by S.S., M.D. in letters dated in April 2005 and July 2006.  The Veteran should also be asked to submit any other outstanding evidence (to include VA or non-VA treatment records) that is pertinent to his claim.  After obtaining any necessary authorization from the Veteran, any identified, outstanding records should be obtained. 

3. After the above-directed development has been completed, obtain a new, VA medical opinion with regard to the etiology of any current diagnosed lumbar spine disability.  The entire claim file must be reviewed by the examiner.  If the examiner determines that a physical examination is necessary, then one should be provided.

The examiner should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed back disability, including degenerative disc disease and degenerative joint disease, is related to the Veteran's period of active military service or, had onset during service. 

If providing a negative opinion, the examiner should specifically discuss the opinions provided by S.S., M.D., in April 2005 and July 2006 and discuss whether current medical science supports the onset of low back disability multiple years after sustained trauma that occurred without symptoms.  Please cite any medical literature used to support the opinions provided.

Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




